Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-9 and 15-20) and Species B (Figs. 7-14) in the reply filed on 12/23/2021 is acknowledged.

Claims 7, 8, 10-14, 16, and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/23/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/10/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the features cancelled from the claims: 

In regard to claim 6, an other pin shaft secured in another hole of the same reinforcement strip having a pin body attached to both the pin shaft and the other pin shaft to secure the reinforcement strip to itself. The drawings only show the pin shaft and the other pin shaft on separate reinforcement strips. 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 20 is objected to because of the recitation “a reinforcement sleeve configured to be disposed between the internal pressure sheath and the reinforcement strip of the pipe segment” in lines 2-3 and should be between the outer sheath and the reinforcement strip as shown in Fig. 6 at 70 and consistent with the specification in [0076]. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-5 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 18 recites “the pin is configured to be secured in the other hole in the other reinforcement strip” in line 6 which is unclear of how one pin can be configured to be secured to the other hole of another reinforcement strip when the other hole is occupied by another pin. For examination purposes, this limitation will be interpreted as the pin is configured to be secured in the hole in the reinforcement strip. 
All dependent claims of these claims are rejected under 112th second paragraph by virtue of their dependency. Thus, claim 5 is rejected under 112th second paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-5 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glejbol (US 6,742,813).
In regard to claim 1, Glejbol discloses a system (Fig. 2, at 10) comprising: 
pipe segment tubing (Fig. 2, at 1), wherein the pipe segment tubing comprises a reinforcement strip (Fig. 2, 7 or 8) implemented between an internal pressure sheath layer (Fig. 1, at 3) and an outer sheath (Fig. 1, at 9) of the pipe segment tubing (Fig. 1, 7 and 8 are between 3 and 9); and 
a pipe fitting (Fig. 2, at 15 and 16) configured to be secured to the pipe segment tubing (Fig. 2), wherein the pipe fitting comprises: 
an inner fitting body (Fig. 2, body of 16 inside of 15) configured to be inserted between the internal pressure sheath layer and the reinforcement strip of the pipe segment tubing (Fig. 2, at 7, 8 the body of 16 is between the 3 and 7, 8); and 
an outer fitting body (Fig. 2, body of 15) configured to be disposed circumferentially around the inner fitting body to define a potting cavity (Fig. 2, 15 is circumferentially around 16 and defines a potting cavity at 7, 8, 14, and 25) between an inner surface of the outer fitting body and an outer surface of the inner fitting body (Fig. 2, between the inner surface of 15 and outer surface of the body of 16 inside of 15 defines the cavity that 7, 8 extends through), wherein a hole (Figs. 2 and 5, and in 2:27-63 discloses the advantage of providing locking holes to the reinforcement strips 7, 8 and can include a spreader element that 
In regard to claim 2, Glejbol discloses the system of claim 1, wherein the hole in the reinforcement strip of the pipe segment tubing is configured to enable cured potting material in the pipe fitting to be implemented directly between a portion of the reinforcement strip behind the hole and an opening of the potting cavity (Fig. 2, hole 25 is for the curing mass to insert into the cavity 14 which is capable of being filled between a portion of 7, 8 behind the locking holes of 7, 8 and the opening at 25, therefore, the holes of 7, 8 are configured to enable the curing mass to fit between a portion of 7, 8 behind the hole and the opening at 25).  
In regard to claim 3, the system of claim 1, comprising a pin (Fig. 5, 23 is at least a pin that extends outside the hole of 7 and in 2:54-57 discloses that by providing 23 outside of the hole of 7, 8, it would increase the cross-sectional area which would provide more surface area for locking) configured to be secured in the hole in the reinforcement strip of the pipe segment tubing (Fig. 5, 23 is secured in the hole) such that a pin shaft of the pin extends out from the reinforcement strip (Fig. 5 and in 2:54-57 discloses the advantage of 23 extending outside of 7, 8) to enable cured potting material in the pipe fitting to be implemented directly between the pin and an opening of the potting cavity (Fig. 2).  
In regard to claim 4, Glejbol discloses the system of claim 3, wherein the pipe segment tubing comprises an other reinforcement strip (Fig. 2, 8) implemented between the internal pressure sheath layer and the outer sheath (Fig. 2, 8 is between 3 and 9), wherein: 
an other hole (Fig. 2, 8 and in 2:27-63 discloses locking holes for 7 and 8) is formed in the other reinforcement layer before the other reinforcement strip is anchored in the potting cavity of the pipe fitting via cured potting material (Figs. 2 and 5, in 2:27-63 discloses the locking holes are formed before the curing mass in order for the curing mass to grip onto the entire surface area of the reinforcement strips 7, 8); and 
the pin is configured to be secured in the hole in the reinforcement strip of the pipe segment tubing such that an other pin shaft of the pin extends out from the other reinforcement strip to facilitate securing the reinforcement strip and the other reinforcement strip to one another (Figs. 2 and 5, 7 and 8 can both have holes and a pin 23 extend through the hole).  
In regard to claim 5, Glejbol discloses the system of claim 4, wherein the pin shaft of the pin is not linearly aligned with the other pin shaft of the pin (Figs. 2 and 5, 7 and 8 are separate and respectively have holes, therefore the holes can be considered as not linearly aligned along the same surface since they are spaced from another as shown in Fig. 2) to enable the hole to be formed at a more central location along a width of the reinforcement strip (Figs. 2 and 5, and in 2:27-63 discloses 7 and 8 each individually have holes, therefore 7 and 8 are enabled to form the holes at a more central location along the width of reinforcement strip).
In regard to claim 9, Glejbol discloses the system of claim 1, wherein the potting cavity of the pipe fitting comprises a wedge-shaped (Fig. 2, at 25a is a wedge-shaped section in the form of a cone shape similar to the applicant’s invention in [0035] of the specification that discloses wedge-shape includes a conical shape profile) axial cross-section profile (Fig. 2) configured to compress cured potting material in the potting cavity against a portion of the reinforcement strip in the potting cavity, a surface of the potting cavity, or both (Fig. 2, at 25a compresses against the curing mass in 14 which contacts against 7 and 8) when a force tries to pull the pipe segment tubing and the pipe fitting away from one another (Fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Glejbol (US 6,742,813) in view of Technip France SAS (FR 3076340 B1 hereinafter “Technip”).
In regard to claim 15, Glejbol discloses a pipe segment (Fig. 2, at 10) configured to be secured and sealed in a pipe fitting (Fig. 2, at 15 and 16), wherein the pipe segment comprises: 
an internal pressure sheath (Fig. 1, at 3) that defines a pipe bore (Fig. 1, 3 defines the pipe bore) through the pipe segment (Fig. 2); 
a reinforcement strip (Fig. 2, 7 or 8) implemented around the internal pressure sheath (Fig. 1, 7 and 8 are around 3); and 
an outer sheath (Fig. 1, at 9) implemented around the reinforcement strip (Fig. 1, 9 is around 7 and 8), wherein: Application No. 17/343,827 Response to Restriction Requirement Office Action mailed October 29, 2021 Page 6 
the outer sheath is configured to be cut back to expose a portion of the reinforcement strip that is to be anchored in a potting cavity of the pipe fitting at least in part using cured potting material implemented within the potting cavity (Fig. 2, the outer sheath is cut back as shown where 7 and 8 extends further into a potting cavity 14 where a curing mass is inserted into the space of 14); and 
structure of the reinforcement strip is configured to be modified before being anchored in the potting cavity of the pipe fitting at least in part by forming an opening through the reinforcement strip (Figs. 2 and 5, and in 2:27-63 discloses the advantage of providing locking holes to the reinforcement strips 7, 
	Glejbol does not expressly disclose wherein the reinforcement strip is implemented using solid material that has a higher tensile strength, a higher linear elasticity modulus, or both as compared to solid material that is used to implement the internal pressure sheath of the pipe segment.
	In the related field of flexible pipe joints with reinforcement strip layers, Technip teaches a reinforcement strip (Fig. 2, 29) is implemented using solid material that has a higher tensile strength as compared to solid material that is used to implement the internal pressure sheath (Fig. 2, 20) of the pipe segment (In lines 218-225 of the English translation discloses 29 can be made of steel which has a tensile strength of 400-760 MPa according to https://www.engineeringtoolbox.com/young-modulus-d_417.html and in lines 183-185 discloses 20 can be made of PVDF which has a tensile strength of 35-50 MPa, therefore, 29 has at least a tensile strength higher than 20). 
	Additionally, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
In regard to claim 17, Glejbol and Technip discloses the pipe segment of claim 15, and Glejbol further discloses the pipe segment comprises a pin (Fig. 5, 23 is at least a pin that extends outside the hole of 7 and in 2:54-57 discloses that by providing 23 outside of the hole of 7, 8, it would increase the cross-sectional area which would provide more surface area for locking) configured to be secured in the opening in the reinforcement strip (Fig. 5) such that a pin shaft of the pin extends out from the 
In regard to claim 18, Glejbol and Technip discloses the pipe segment of claim 17, and Glejbol further discloses the pipe segment tubing comprises an other reinforcement strip (Fig. 2, 8) implemented between the internal pressure sheath layer and the outer sheath (Fig. 2, 8 is between 3 and 9), wherein: 
an other hole (Fig. 2, 8 and in 2:27-63 discloses locking holes for 7 and 8) is formed in the other reinforcement layer before the other reinforcement strip is anchored in the potting cavity of the pipe fitting via cured potting material (Figs. 2 and 5, in 2:27-63 discloses the locking holes are formed before the curing mass in order for the curing mass to grip onto the entire surface area of the reinforcement strips 7, 8); and 
the pin is configured to be secured in the hole in the reinforcement strip of the pipe segment tubing such that an other pin shaft of the pin extends out from the other reinforcement strip to facilitate securing the reinforcement strip and the other reinforcement strip to one another (Figs. 2 and 5, 7 and 8 can both have holes and a pin 23 extend through the hole).  

Claim 1-5, 9, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Technip (FR 3076340 B1) in view of Glejbol (US 6,742,813).
In regard to claims 1-2 and 15, Technip discloses a system (Fig. 2) comprising: 
pipe segment tubing (Fig. 2, segment tubing from 26 to 30), wherein the pipe segment tubing comprises: 

a reinforcement strip (Figs. 1 and 2, 29) implemented around the internal pressure sheath (Fig. 2, 29 is around 20), wherein the reinforcement strip is implemented using solid material that has a higher tensile strength as compared to solid material that is used to implement the internal pressure sheath of the pipe segment (In lines 218-225 of the English translation discloses 29 can be made of steel which has a tensile strength of 400-760 MPa according to https://www.engineeringtoolbox.com/young-modulus-d_417.html and in lines 183-185 discloses 20 can be made of PVDF which has a tensile strength of 35-50 MPa, therefore, 29 has at least a tensile strength higher than 20);
the reinforcement strip implemented between the internal pressure sheath layer and an outer sheath (Fig. 2, 30) of the pipe segment tubing (Fig. 2, 29 is between 20 and 30); and
the outer sheath implemented around the reinforcement strip (Fig. 2, 30 is around 29), wherein: Application No. 17/343,827 Response to Restriction Requirement Office Action mailed October 29, 2021 Page 6 
the outer sheath is configured to be cut back to expose a portion of the reinforcement strip that is to be anchored in a potting cavity of the pipe fitting at least in part using cured potting material implemented within the potting cavity (Fig. 2, 30 is shorter than 29 such that 29 extends further into the coupling and 
a pipe fitting (Fig. 2, at 60 and 70) configured to be secured to the pipe segment tubing (Fig. 2, indicated pipe fitting at 60 and 70 is secured to the indicated pipe segment), wherein the pipe fitting comprises: 
an inner fitting body (Fig. 2, at 60) configured to be inserted between the internal pressure sheath layer and the reinforcement strip of the pipe segment tubing (Fig. 2, 60 is between 20 and 29); and 
an outer fitting body (Fig. 2, at 70) configured to be disposed circumferentially around the inner fitting body to define a potting cavity (Fig. 2, 70 is disposed circumferentially around the inner body at 60 to define a potting cavity at 52) between an inner surface of the outer fitting body and an outer surface of the inner fitting body (Fig. 2, 52 is a cavity that extends to an area at 37 which is between an inner surface of 70 and an outer surface of 60).
Technip discloses anchoring elements 39 welded or glued to the indicated reinforcement strip 29 but does not expressly disclose a hole is formed through the reinforcement strip of the pipe segment tubing. 
In the related field of flexible pipe joints with reinforcement strip layers, Glejbol teaches locking holes formed in a reinforcement strip layer which can include a cylindrical spreader element extending outside the hole in order to increase surface area to absorb tensile forces (Figs. 2 and 5, and in 2:27-63 discloses the advantage of providing locking holes to the reinforcement strips 7, 8 and can include a spreader 
It would have been obvious to one having ordinary skill in the art to have substituted the anchor elements 39 of Technip for locking holes or locking holes with a spreader element in order to have the advantage of increased surface area of a reinforcement strip for locking against tensile forces as taught by Glejbol. Additionally, the combination of Technip and Glejbol would suggest to one having ordinary skill in the art that substituting welding and gluing for a press-fit design would have the advantage of ease of assembly without additional material of welds and glues. See MPEP 2143(I)(G) that recites that “The courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art…  the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient.”. 
It is also noted that dowel pin and hole connections are known connections as described at https://www.engineersedge.com/dowel_pin.htm and weld-on pins for surfaces with or without holes are commercially available at https://www.mcmaster.com/press-fit-pins/. 
In regard to claims 3 and 17, Technip and Glejbol discloses the system of claims 1 and 15, Technip further discloses the cured potting material in the pipe fitting to be implemented directly between the pin and an opening of the potting cavity (Fig. 2, the potting material in 52 is between 39 and an opening at 93 or 96) and Technip in view of 
In regard to claims 4 and 18, Technip and Glejbol discloses the system of claims 3 and 17, and Technip further discloses the pipe segment tubing comprises an other reinforcement strip (Fig. 2, the other 29) implemented between the internal pressure sheath layer and the outer sheath (Fig. 2, at 29), and Technip in view of Glejbol discloses: 
an other hole is formed in the other reinforcement layer before the other reinforcement strip is anchored in the potting cavity of the pipe fitting via cured potting material (See the rejection for claims 1-2 and 15 above regarding the teaching and motivation of Glejbol for a cylindrical spreader element which can be interpreted as a pin that extends through the hole); and 
the pin is configured to be secured in the hole in the reinforcement strip of the pipe segment tubing such that an other pin shaft of the pin extends out from the other reinforcement strip to facilitate securing the reinforcement strip and the other reinforcement strip to one another (See the rejection for claims 1-2 and 15 above regarding the teaching and motivation of Glejbol for a cylindrical spreader element which can be interpreted as a pin that extends through the hole).  
In regard to claim 5, Technip and Glejbol discloses the system of claim 4, and Technip in view of Glejbol further discloses the other hole to be formed at another more 
In regard to claim 9, Technip and Glejbol discloses the system of claim 1, and Technip further discloses the potting cavity of the pipe fitting comprises a wedge-shaped (Fig. 2, at 52 of 70 is a wedge-shaped section in the form of a cone shape similar to the applicant’s invention in [0035] of the specification that discloses wedge-shape includes a conical shape profile) axial cross-section profile (Fig. 2) configured to compress cured potting material in the potting cavity against a portion of the reinforcement strip in the potting cavity (Fig. 2, at 52), a surface of the potting cavity (Fig. 2, at 52), or both when a force tries to pull the pipe segment tubing and the pipe fitting away from one another (Fig. 2, at 52).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Technip (FR 3076340 B1) in view of Glejbol (US 6,742,813)and further in view of Peckeu et al. (US 2018/0106405 A1 hereinafter “Peckeu”).
Technip and Glejbol discloses the pipe segment of claim 15, and Technip further dislcoses the pipe segment comprises a reinforcement sleeve (Fig. 2, sleeve at 89) configured to be disposed between the outer sheath and theApplication No. 17/343,827 reinforcement strip of the pipe segment (Fig. 2, 89 is between the outer sheath 30 and 29), but does not expressly disclose the reinforcement sleeve is implemented using solid material that has a higher linear elasticity modulus as compared to solid material that is used to implement the 
In the related field of flexible pipe couplings having reinforcement strips, Peckeu teaches heating a flexible pipe having a crimping ring and a sleeve between the layers of the flexible pipe in order to reduce the Young’s modulus of the flexible pipe layers so that the flexible pipe can deform between the crimping ring and sleeve to form a seal (Fig. 3, heating element 94 heats the flexible pipe layers 22, 26, and 32 between the crimping ring 74 and sleeve 80 and in [0014-0017] discloses crimping to provide a seal and in [0019-0021] discloses the steps of heating the flexible pipe to reduce the Young’s modulus of the flexible pipe to allow crimping of high performance polymers).
It would have been obvious to one having ordinary skill in the art to have modified the material of the outer sheath and the material of the sleeve of Technip such that the sleeve is made of a material having a higher stiffness than the material of the outer sheath in order to have the advantage of having an outer sheath made of softer material capable of being crimped to form a seal as taught by Peckeu.
It is also noted that the limitation of linear elasticity modulus is interpreted as “stiffness” which is consistent with the specification as disclosed in [0030].

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance of claim 6:
Glejbol discloses a system comprising a pipe segment tubing wherein the pipe segment tubing comprises a reinforcement strip with a pin in a locking hole formed on the reinforcement strip, an internal pressure sheath layer, and an outer sheath, and a pipe fitting comprising an inner fitting body and an outer fitting body, wherein the inner fitting body and outer fitting body define a potting cavity which includes potting material, however, Glejbol does not show or suggest a pin body attached to the pin shaft and an other pin shaft. It would not have been obvious to a person having ordinary skill in the art to have modified Glejbol to include a pin body attached to the pin of the reinforcement strip to another pin and such a modification would require hindsight reasoning and reconstruction. 
Technip discloses a system comprising a pipe segment tubing wherein the pipe segment tubing comprises a reinforcement strip, an internal pressure sheath layer, and an outer sheath, and a pipe fitting comprising an inner fitting body and an outer fitting body, wherein the inner fitting body and outer fitting body define a potting cavity which includes potting material. Technip in view of Glejbol discloses a reinforcement strip including a pin in a hole formed in the reinforcement strip, however, the combination of Technip and Glejbol does not show or suggest a pin body attached to the pin shaft and an other pin shaft. It would not have been obvious to a person having ordinary skill in the art to have modified Glejbol and Technip to include a pin body attached to the pin of the reinforcement strip to another pin and such a modification would require hindsight reasoning and reconstruction. 


As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The following prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
Campello et al. (US 2012/0211975 A1), Bertoni et al. (US 2016/0208969 A1), Paulo et al. (US 2016/0069494 A1), Ishii (JP 04171390 A), Bourget et al. (US 10,113,677 B2), Karabelas et al. (US 9,976,681 B2), and Nicholas (US 10,890,506) discloses a fitting having a flexible pipe that includes reinforcement strips between an outer body and an inner body.
Christian Brown, Too Tight or Perfect Fit? When to Use Press Fits in Your Assemblies, 05/08/2017, Pages 1-11 discloses calculating and designing press-fit pin and hole connections.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to William S. Choi whose telephone number is (571)272-8223. The examiner can normally be reached Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3664. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.S.C./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679